                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SONOMA SPECIALTY HOSPITAL, LLC,                  Case No. 20-cv-00478-WHO
                                                      Plaintiff,
                                   8
                                                                                         REFERRAL FOR PURPOSE OF
                                                v.                                       DETERMINING RELATIONSHIP
                                   9

                                  10    HOFFMAN,                                         Re: Dkt. No. 3
                                                      Defendant.
                                  11

                                  12          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED, to the
Northern District of California
 United States District Court




                                  13   Honorable Jeffrey S. White for consideration of whether the case is related to In Re Sonoma West

                                  14   Medical Center, 19-cv-07080-JSW.

                                  15          IT IS SO ORDERED.

                                  16   Dated: February 6, 2020

                                  17                                                  ______________________________________
                                                                                      WILLIAM H. ORRICK
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
